Citation Nr: 0813669	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-37 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
splenic flexure syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sarcoidosis.

3.  Entitlement to an initial compensable evaluation for 
right ovarian cyst and status post left ovarian cyst removal, 
also claimed as corpus luteum cyst and pelvic pain.

4.  Entitlement to an initial compensable evaluation for 
status post incision and drainage left Bartholin gland 
abscess.

5.  Entitlement to an initial compensable evaluation for 
acne.

6.  Entitlement to service connection for residuals of a 
right thumb injury.

7.  Entitlement to service connection for status post 
dilatation and curettage, also claimed as pelvic pain.

8.  Entitlement to service connection for migraine headaches.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
2000.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the RO that 
granted service connection for splenic flexure syndrome, 
sarcoidosis, right ovarian cyst and status post left ovarian 
cyst removal, status post incision and drainage left 
Bartholin gland abscess, and acne, each evaluated as 
noncompensable.  The RO also denied service connection for 
migraine headaches, residuals of a right thumb injury, and 
status post dilatation and curettage, also claimed as pelvic 
pain.  The veteran filed a timely appeal of these 
determinations to the Board.  

In February 2006, the RO increased the evaluation of the 
veteran's sarcoidosis to 10 percent disabling.

In November 2007, the veteran, accompanied by her 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge in Washington, DC.  A transcript 
of these proceedings has been associated with the veteran's 
claims file. 

The issue of entitlement to a higher initial evaluation for 
service-connected sarcoidosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2008, at a hearing before the Board and prior to 
the promulgation of a decision in the appeal, the veteran 
notified VA that she wished to withdraw her claims of 
entitlement to higher initial evaluations for splenic flexure 
syndrome, right ovarian cyst and status post left ovarian 
cyst removal, status post incision and drainage left 
Bartholin gland abscess, and acne, as well as claims of 
entitlement to service connection for residuals of a right 
thumb injury and status post dilatation and curettage, also 
claimed as pelvic pain.

2.  The veteran's currently diagnosed migraine headaches as 
likely as not had their clinical onset during the veteran's 
period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran (or his or her representative) concerning the 
issues of entitlement to higher initial evaluations for 
splenic flexure syndrome, right ovarian cyst and status post 
left ovarian cyst removal, status post incision and drainage 
left Bartholin gland abscess, and acne, as well as claims of 
entitlement to service connection for residuals of a right 
thumb injury and status post dilatation and curettage, also 
claimed as pelvic pain, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  

2.  By extending the benefit of the doubt to the veteran, 
migraine headaches are due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the record indicates that in March 2008, at a 
hearing before the Board, the veteran withdrew her appeal as 
to the claims for entitlement to higher initial evaluations 
for splenic flexure syndrome, right ovarian cyst and status 
post left ovarian cyst removal, status post incision and 
drainage left Bartholin gland abscess, and acne, as well as 
claims of entitlement to service connection for residuals of 
a right thumb injury and status post dilatation and 
curettage, also claimed as pelvic pain.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration regarding these claims.  Accordingly, the Board 
does not have jurisdiction to review these issues, and they 
are dismissed.  

II.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but finds that, given the 
favorable action taken below with respect to the veteran's 
migraine headache claim, no discussion of VCAA at this point 
is required.  

II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2003).  In addition, if a condition noted during service is 
not noted to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Pertinent 
regulation also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In this case, the veteran has been diagnosed with migraine 
headaches.  Although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disability is related to a disease or injury in 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The veteran testified before the Board that she began having 
migraine headaches in service, when she was stationed in 
Germany between 1979 and 1981.  She indicated that she went 
to the emergency room on numerous occasions for these 
headaches and that she had these headaches every two to three 
months and sometimes monthly.  The veteran reported that she 
still has these headaches, although she indicated that the 
severity is somewhat less now, and that they are the same 
type of headaches that she had when she was in the service.  

The veteran's service medical records indicate that the 
veteran was seen in 1982 in the emergency room for complaints 
of headaches.  These were diagnosed as cluster headaches.  At 
the emergency room the veteran reported a history migraine 
headaches.  A May 2003 VA examination report shows the 
examiner diagnosed the veteran with migraine headaches.  

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for migraine headaches is warranted.  
In the present case, the Board finds the veteran's account of 
her medical history credible.  The veteran testified to a 
history of migraine headaches going back to service.  And the 
medical evidence indicates that she was treated and diagnosed 
with headaches as far back as 1982.  

The Board notes that the RO acknowledged that the veteran was 
seen and treated for migraine headaches in service, but 
denied service connection for this condition indicating that 
the veteran's service records do not show that the veteran's 
headaches were chronic in service.  The Board, however, 
observes that the veteran is competent to report the onset of 
symptoms, and continued symptomatology since that time and 
found the veteran's testimony at the November 2007 hearing 
credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469 70 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge).  Thus, the 
veteran has provided the necessary nexus between the current 
diagnosis of migraine headaches and service.

The Board finds that the evidence supports the veteran's 
claim of service connection for migraine headaches.  Service 
connection for this condition is therefore granted.


ORDER

1.  The appeal concerning the claims for entitlement to 
higher initial evaluations for splenic flexure syndrome, 
right ovarian cyst and status post left ovarian cyst removal, 
status post incision and drainage left Bartholin gland 
abscess, and acne, as well as claims of entitlement to 
service connection for residuals of a right thumb injury and 
status post dilatation and curettage, also claimed as pelvic 
pain, are dismissed.

2.  Service connection for migraine headaches is granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to a higher initial 
evaluation for service-connected sarcoidosis must be remanded 
for further action.  

Here, the Board notes that the veteran, in testimony before 
the Board, identified medical records relevant to the 
veteran's claim that have not been associated with the 
veteran's claims file.  Specifically, the veteran indicated 
that her private physician, Dr. Grover, treats for her 
sarcoidosis and administers pulmonary function tests every 
two to three months related to this condition.  The veteran 
also indicated that she is seen at Walter Reed Medical Center 
in connection with this condition.  Upon remand, the RO/AMC 
should attempt to obtain these records.
 
The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to her claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to VCAA, VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

In view of the above, this matter is REMANDED for the 
following actions:

1.  The RO/AMC should contact the 
veteran and request that she identify 
all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated her for her service-
connected sarcoidosis since service.  
This should include treatment records 
from her private physician, Dr. Grover, 
dated since service.  This should also 
include relevant records from Walter 
Reed Medical Center, dated since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  The veteran 
may also submit any private medical 
records directly to VA.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, if the veteran's medical 
records indicate a worsening in her 
condition, the RO/AMC should arrange for 
the veteran to be afforded an appropriate 
VA examination in order to determine the 
nature, extent and severity of her 
service-connected sarcoidosis.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder  and 
acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  

The examiner should specifically comment 
on whether the veteran's condition is 
productive of: (i) chronic hilar 
adenopathy or stable lung infiltrates 
without symptoms or physiologic 
impairment, (ii) pulmonary involvement 
with persistent symptoms requiring 
chronic low dose (maintenance) or 
intermittent corticosteroids, 
(iii) pulmonary involvement requiring 
systemic high dose (therapeutic) 
corticosteroids for control, or (iv) cor 
pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive 
pulmonary disease with fever, night 
sweats, and weight loss despite 
treatment.  

The examiner should also indicate whether 
the condition is productive of: (i) 
Forced Expiratory Volume in one second 
(FEV-1) of 71- to 80-percent predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 71 to 80 percent, 
or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66- to 80-percent 
predicted, (ii)  FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-
percent predicted, (iii) FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), or (iv) FEV-1 
less than 40 percent of predicted value, 
or; FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, 
or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) 
of acute respiratory failure, or; 
requires outpatient oxygen therapy.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO/AMC should readjudicate the 
veteran's claim.  The veteran and her 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


